DANAHY, Chief Judge.
The defendant was convicted of premeditated murder and sentenced to life imprisonment. The trial judge retained jurisdiction over twenty-five years of the defendant’s life sentence pursuant to section 947.-16(4), Florida Statutes (1985).
We hold that the trial judge erred in retaining jurisdiction over the life sentence because a life-span is immeasurable. Willis v. State, 447 So.2d 283 (Fla. 2d DCA 1983). We note, however, that since the defendant was convicted of a capital felony, he is required to serve no less than twenty-five years before becoming eligible for parole. § 775.082(1), Fla.Stat. (1985).
We have examined the defendant’s other point on appeal and find it to be without merit. Accordingly, we vacate the portion of the sentence wherein the trial judge retained jurisdiction for twenty-five years over the life sentence. Otherwise, we affirm the defendant’s judgment and sentence.
SCHOONOVER and SANDERLIN, JJ., concur.